PER CURIAM
In State v. Bias, 241 Or App 647, 250 P3d 974 (2011), we reversed defendant’s conviction on one count of being a felon in possession of a firearm. Relying on our decision in State v. Rainoldi, 236 Or App 129, 235 P3d 710 (2010), we concluded that the trial court should have instructed the jury that the state was required to prove a culpable mental state with respect to defendant’s status as a felon. The Oregon Supreme Court has since reversed our decision in Rainoldi and held that “ORS 166.270 exhibits a clear legislative intent to dispense with the culpable mental state requirement as to the element that a defendant ‘has been convicted of a felony.’” State v. Rainoldi, 351 Or 486, 506, 268 P3d 568 (2011).
In the wake of its decision in Rainoldi, the Supreme Court allowed the state’s petition for review of our decision in Bias, vacated that decision, and remanded for reconsideration. On remand, we now conclude, in light of the Supreme Court’s superseding construction of ORS 166.270, that the trial court did not commit instructional error, and we therefore affirm defendant’s conviction.
Affirmed.